Exhibit ANCHOR FUNDING SERVICES, INC. UNAUDITED PRO FORMA COMBINED FINANCIAL STATEMENTS On December 8, 2009, Anchor Funding Services, Inc., a Delaware corporation (the “Company”), filed a Current Report on Form 8-K (the “8-K”) to report that the Company entered into an Asset Purchase Agreement (the “Asset Purchase Agreement”) on December 4, 2009 with Brookridge Funding, LLC (“Seller”) , a Delaware Limited Liability Company, providing for the acquisition of certain assets and accounts of Seller’s purchase order finance business (the “Acquired Business”).The closing of the acquisition took place on December 7, 2009.In connection with the transaction, the Company and Seller’s principals invested $1.5 million in Brookridge Funding Services, LLC, the Company’s newly formed 80% owned subsidiary which will operate the Acquired Business (“Brookridge”).The purchase price for the Acquired Business was $2.4 million (the Acquired Business’s outstanding client account balances at closing), plus an earn-out payment based on the Acquired Business’s operating income of up to $800,000. In connection with closing, Brookridge entered into a credit agreement (the “Credit Agreement”) with MGM Funding, LLC, a limited liability company owned and controlled by the Company’s Co-Chairmen, Morry F. Rubin and George Rubin, and an investor (“Lender”), pursuant to which Lender will provide a $3.7 million senior credit facility to Brookridge.Morry F. Rubin is the managing member of MGM. Loans under the Credit Agreement are secured by all of Brookridge’s assets and will bear interest at a 20% annual rate. The Credit Agreement contains standard representations, covenants and events of default for facilities of this type.Occurrence of an event of default allows the Lender to accelerate the payment of the loans and/or terminate the commitments to lend, in addition to other legal remedies, including foreclosing on collateral. The unaudited pro forma condensed combined balance sheet was prepared by combining the condensed balance sheet of Anchor Funding Services, Inc. and the condensed balance sheet of Brookridge Funding, LLC as of September 30, 2009. The unaudited pro forma condensed combined balance sheet reflects the gross consideration paid by the Company for the acquisition equal to the Acquired Business’s outstanding client account balances as of September 30, 2009 assuming the transaction had been completed on September 30, 2009. The unaudited pro forma condensed combined statement of operations was prepared by combining the condensed statement of operations of the Anchor Funding Services, Inc. and the condensed statement of operations of Brookridge Funding, LLC for the nine months ended September 30, 2009 and the year ended December 31, 2008 as if the acquisition was effective January 1, 2008. The pro forma condensed combined financial statements should be read in conjunction with the separate financial statements and related notes thereto of Anchor Funding Services, Inc., as filed with the Securities and Exchange Commission (SEC) in its Annual Report on Form 10-K filed March 30, 2009 and in its Quarterly Report on Form 10-Q filed November 16, 2009 and in conjunction with the separate financial statements and related notes thereto of Brookridge Funding, LLC included as Exhibit 99.1 and 99.2 to this Form 8-K/A. These pro forma condensed combined financial statements are not necessarily indicative of the combined results of operations that would have occurred had the acquisition actually taken place at the beginning of the period indicated above or the future results of operations. In the opinion of the Company’s management, all significant adjustments necessary to reflect the effects of the acquisition that can be factually supported within SEC regulations covering the preparation of pro forma financial statements have been made. The pro forma adjustments as presented are based on estimates and certain information that is currently available to the Company’s management. Such pro forma adjustments could change as additional information becomes available, as estimates are refined or as additional events occur. 1 ANCHOR FUNDING SERVICES, INC. AND SUBSIDIARIES UNAUDITED PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEET AS OF SEPTEMBER 30, 2009 Historical Anchor Funding Brookridge Services, Inc Funding, LLC September September Pro-Forma Pro-Forma 30, 2009 30, 2009 Adjustments Consolidated ASSETS CURRENT ASSETS: Cash $ 384,891 $ 360,225 $ 500,000 B $ 384,891 (860,225 ) F Retained interest in purchased accounts receivable and purchase orders funded 5,392,420 1,593,956 3,589,664 G 10,576,040 Earned but uncollected fee income 93,427 84,800 - 178,227 Other receivable 215,152 - - 215,152 Deferred financing costs, current 72,728 - - 72,728 Prepaid expenses and other 101,131 7,500 - 108,631 Total current assets 6,259,749 2,046,481 3,229,439 11,535,669 PROPERTY AND EQUIPMENT, net 59,353 - - 59,353 GOODWILL, net 800,000 H 800,000 LOAN RECEIVABLE - RELATED PARTY - 619,205 (619,205 ) C 0 SECURITY DEPOSITS 19,500 - - 19,500 $ 6,338,602 $ 2,665,686 $ 3,410,234 $ 12,414,522 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Due to lender $ 3,412,936 $ 2,109,947 $ (2,109,947 ) C $ 7,888,856 888 $ 4,475,920 G Accounts payable 78,940 584 (584 ) C 78,940 Accrued payroll and related taxes 50,899 - - 50,899 Accrued expenses 42,305 - 220,444 A 262,749 Collected but unearned fee income 52,145 - - 52,145 Preferred dividends payable 354,552 - - 354,552 Totaland current liabilities 3,991,777 2,110,531 2,585,833 8,688,141 Note Payable 800,000 H 800,000 COMMITMENTS AND CONTINGENCIES MEMBERS' EQUITY - 555,155 (555,155 ) D 0 PREFERRED STOCK 4,736,937 - - 4,736,937 COMMON STOCK 13,594 - 500 B 14,094 ADDITIONAL PAID IN CAPITAL 2,404,608 - 499,500 B 2,904,108 ACCUMULATED DEFICIT (4,808,314 ) - (220,444 ) A (5,028,758 ) NON-CONTROLLING INTEREST 300,000 E 300,000 2,346,825 555,155 24,401 2,926,381 $ 6,338,602 $ 2,665,686 $ 3,410,234 $ 12,414,522 See accompanying notes to unaudited pro forma condensed combined financial statements 2 ANCHOR FUNDING SERVICES, INC. AND SUBSIDIARIES UNAUDITED PRO FORMA CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2009 Historical Anchor Funding Brookridge Services, Inc Funding, LLC September September Pro-Forma Pro-Forma 30, 2009 30, 2009 Adjustments Consolidated FINANCE REVENUES $ 1,188,035 $ 483,364 $ 775,950 I $ 2,447,349 INTEREST EXPENSE (62,339 ) (275,514 ) (142,607 ) J (480,460 ) INTEREST INCOME - 5,087 - 5,087 NET FINANCE REVENUES (PROVISION) 1,125,696 212,937 633,343 1,971,976 RECOVERIES FOR CREDIT LOSSES (26,003 ) 1,260 - (24,743 ) FINANCE REVENUES, NET OF INTEREST EXPENSE AND CREDIT LOSSES 1,099,693 214,197 633,343 1,947,233 OPERATING EXPENSES (2,170,268 ) (466,396 ) - (2,636,664 ) MANAGEMENT FEE AND OTHER INCOME - 217,692 (217,692 ) K - NET LOSS BEFORE INCOME TAXES (1,070,575 ) (34,507 ) 415,651 (689,431 ) INCOME TAXES - NET LOSS (1,070,575 ) (34,507 ) 415,651 (689,431 ) LESS: NON-CONTROLLING INTEREST SHARE 76,229 L 76,229 CONTROLLING INTEREST SHARE (1,070,575 ) (34,507 ) 339,422 (765,660 ) DEEMED DIVIDEND ON CONVERTIBLE PREFERRED STOCK (354,552 ) - - (354,552 ) NET LOSS ATTRIBUTABLE TO COMMON STOCKHOLDER $ (1,425,127 ) $ (34,507 ) $ 339,422 $ (1,120,212 ) NET LOSS ATTRIBUTABLE TO COMMON STOCKHOLDER, per share Basic $ (0.11 ) N/A - $ (0.09 ) Dilutive $ (0.11 ) N/A - $ (0.09 ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING Basic 13,100,548 N/A - 13,100,548 Dilutive 13,100,548 N/A - 13,100,548 See accompanying notes to unaudited pro forma condensed combined financial statements 3 ANCHOR FUNDING SERVICES, INC. AND SUBSIDIARIES UNAUDITED PRO FORMA CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS FOR THE YEAR ENDED DECEMBER 31, 2008 Historical Anchor Funding Brookridge Services, Inc Funding, LLC December December Pro-Forma Pro-Forma 31, 2008 31, 2008 Adjustments Consolidated FINANCE REVENUES INTEREST EXPENSE $ 1,252,476 $ 1,127,227 $ 1,056,417 I $ 3,436,120 INTEREST INCOME (9,664 ) (482,331 ) (430,805 ) J (922,800 ) 40,096 11,902 - 51,998 NET FINANCE REVENUES PROVISION FOR CREDIT LOSSES 1,282,908 656,798 625,612 2,565,318 (63,797 ) - - (63,797 ) FINANCE REVENUES, NET OF INTEREST EXPENSE AND CREDIT LOSSES 1,219,111 656,798 625,612 2,501,521 OPERATING EXPENSES (2,486,719 ) (711,859 ) - (3,198,578 ) MANAGEMENT FEE AND OTHER INCOME - 362,568 (362,568 ) K - NET (LOSS) INCOME BEFORE INCOME TAXES (1,267,608 ) 307,507 263,044 (697,057 ) INCOME TAXES - NET (LOSS) INCOME (1,267,608 ) 307,507 263,044 (697,057 ) LESS: NON-CONTROLLING INTEREST SHARE 114,110 L 114,110 CONTROLLING INTEREST SHARE (1,267,608 ) 307,507 148,934 (811,167 ) DEEMED DIVIDEND ON CONVERTIBLE PREFERRED STOCK (486,800 ) - - (486,800 ) NET (LOSS) INCOME ATTRIBUTABLE TO COMMON STOCKHOLDER $ (1,754,408 ) $ 307,507 $ 148,934 $ (1,297,967 ) NET LOSS ATTRIBUTABLE TO COMMON STOCKHOLDER, per share Basic $ (0.14 ) N/A - $ (0.10 ) Dilutive $ (0.14 ) N/A - $ (0.10 ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING Basic 12,718,636 N/A - 12,718,636 Dilutive 12,718,636 N/A - 12,718,636 See accompanying notes to unaudited pro forma condensed combined financial statements 4 ANCHOR FUNDING SERVICES, INC. NOTES TO UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS Purchase Price for the Acquired Business The aggregate cost of the Acquired Business was approximately $2.4 million at December 7, 2009, representing the fair value of the outstanding client account balances. At September 30, 2009, the fair value of the outstanding client account balances was $1,678,756, representing the purchase price assuming the transaction had been completed on September 30, 2009. Unaudited Pro Forma Condensed Combined Balance Sheet The pro forma adjustments on the attached unaudited pro forma condensed combined balance sheets include the following: A.Represents expenses related to the acquisition B.Represents proceeds from stock issuance concurent with acquisition C.To reflect assets not purchased and liabilities not assumed at closing D.Represents reversal of Brookridge historical equity account E.Represents 20% non controlling interest of Seller F.To reflect final cash balance of -0- after cash is used to purchase certain of seller's assets G.Represents additional accounts receivable and interests in purchase orders assigned to seller and purchased H.Represents goodwill and contingent consideration Unaudited Pro Forma Condensed Combined Statements of Operations The pro forma adjustments on the attached unaudited pro forma condensed combined statements of operations include the following: I.Represents the additional fee income Brookridge would have earned had it directly funded transactionsthat it originated J.Represents the interest expense under the MGM Funding, LLC credit facility and the use of $1,500,000 of capital tofund transactions K.Represents elimination of management fees no longer charged L. Represents recording of non-controlling interest in consolidation. 5
